The opinion of the Court Was afterwards drawn dp by
Weston C. J.
This suit was' referred to Joseph Adams, Esq. to be decided by him upon legal principles. When his report was offered for acceptance in the Common Pleas, the judgment of the referee, upon certain questions of law, was examined, and being approved by the Judge, or because they did not appear on the report, the same was accepted. So far as that acceptance rested in the discretion of the Judge, it was not a matter, which was open to exceptions. The report is not made a part of the case. Whether therefore the Judge overruled the objections, because they did not appear in the report, or because he regarded them as not well founded in law, we have not the means of determining. But regarding the exceptions as indicating the ruling of the Judge, as well as the decision of the reference, upon the legal questions raised, we have examined them. And we are of opinion that Oliver Hale, Jr. the payee of the note in question, which was nego-*347liable and negotiated, could not have been received as a competent witness to prove the note void when made, on the ground of fraud. This point was decided in Churchill v. Suter, 4 Mass. R. 156, and it has been repeatedly so determined in this Court. We are further of opinion, that it was not competent for the defendant, the maker of the note, to set up in defence, any usurious transactions between Hale, the payee and indorser, and the plaintiff. Knights v. Putnam, 3 Pick. 184.

Exceptions overruled.